DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant’s arguments/remarks received 06/10/2022. 
2.	Claims 1, 13 - 20  have been amended.	
3.	Claims 1 – 20  are currently pending and have been examined.

Response to Arguments
1.	Applicant’s amendment to claims 1, 13 and 17 filed on 06/10/2022 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to claims 1, 13 and 17 “…wherein when the selected multiplexing identification information for the user equipment is identical to the multiplexing identification information of another user equipment, the reference signal for the user equipment is also identical to the reference signal of the another user equipment”, changed the scope of the claims, a further search and consideration was performed and a new grounds of rejection is presented below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 7, 9, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huawei, HiSilicon (  R1-1609446,  Lisbon, Portugal, Oct 10-14, 2016, “ Reference signal design for UL grant-free transmission”, provided in the last office action) in view of Tsai et al. (US 2018/0124626 A1) and Jian (WO 2019/136647 A1, a translated copy of this document is included for the applicant consideration and is used in the rejection that follows,  the filing date is relied on. ). 
Regarding claim 1, Huawei:  A wireless communication method (figure 1 and the paragraph below figure 1 of the second page, the steps disclsoes is perform by the UE in collaboration with a  base station) the method comprising:
 jointly selecting multiplexing identification information and a reference signal for [[the]] a user equipment, ((NOTE: In the applicant’s specification, ¶ 0032, a multiplex identification information can be refer to as a sequence/signature) See figure 2 and the paragraph above figure 2, MA (multiple access) signature is selected by the UE to be used for uplink transmission and  at the same time RS (reference signal) sequences pertaining  to a given reference signal is also used. The UE will choose one signature with a corresponding RS (reference signal) (interpreted as jointly selecting). MA signature are identification information  that is used to identify the UE (UE specific) from each other for data transmission and decoding at the eNB. ) wherein the multiplexing identification information is used to distinguish data of the user equipment from data of other user equipment (section 3 and 3.1, this concept is known as grant free access opportunity whereby each UE uses a particular multiple Access (MA) signature to distinguish its data transmission from each other. (NOTE: In the applicant’s specification, ¶ 0032, a multiplex identification information can be refer to as a sequence/signature) );
  	processing the data by using the selected multiplexing identification information;  transmitting the processed data and the reference signal. (Section 3 and 3.1, the selection of the “MA signature” and “RS sequence” are to process data  for  UL transmission to be decoded by the eNB).
	
The following references covers  the limitations set forth above.

A.	The reference of   LG Electronics (  Lisbon, Portugal 10th - 14th October 2016,  General procedures for grant-free/grant-based MA, R1-1609228, provided in the last office action), section 2, first to third paragraphs also discloses the above limitations covered by Huawei, that is the UE is free to select a MA signature from the signature pool paired with a DMRS (reference signal)  from the DM-RS pool, this is preconfigured at the UE from the base station via higher layer signaling
B. 	Also see Qian (WO 2017/209570 A1, provided in the last office action), which also discloses the limitation accounted for my Huawei above, particularly ¶ 0168 - ¶ 0170 and table 1], where there is a joint selection of the reference sequence and multiple access signature. 



	Huawei discloses every aspect of claim 1, however Huawei does not disclose the distinguishing of data in the UL transmission with regards to MA sequence and wherein when the selected multiplexing identification information for the user equipment is identical to the multiplexing identification information of another user equipment. However in the same field of endeavor Tsai discloses:  distinguishing of data in the UL transmission with regards to MA sequence see ¶ 0041, that is NOMA process, ULMA scheme is used to distinguish and multiplex data from different UEs onto the same time frequency resources, note in ¶ 0041 MA resources is known as both physical resources and signature, and acts as the identification information in view of a given UE. See ¶ 0044, ¶ 0040 for the use of DMRS and  MA signature mapping jointly.  [see also ¶ 0182 of additional reference of He et al. (US 2019/0045489, provisional date is relied on), that is the MA signature contains the DMRS ID  (joint selection of DMRS and MA signature) and is determined by the UE ID]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Tsai. The motivation for making the above modification would have been  to perform the multiplexing of data from different UEs for transmission in the UL [see ¶ 0041 of Tsai].
	Huawei in view of Tsai does not disclose: wherein when the selected multiplexing identification information for the user equipment is identical to the multiplexing identification information of another user equipment, the reference signal for the user equipment is also identical to the reference signal of the another user equipment, however in the same field of endeavor Jian discloses the above missing feature , see the 20th page (last paragraph) – 21st page (first paragraph) of the translated document, figure 6 description, that is all terminals used the same DM-RS for transmission using NOMA technology and at the same time use the same spreading sequence, the spreading sequence is used to identify a particular UE, this is seen in the first paragraph of page 21.  [In the applicant’s specification, ¶ 0032, a multiplex identification information can be refer to as a sequence/signature)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Tsai and Jian. The motivation for making the above modification would have been  to reduce the decoding complexity generated by the user  [see 4th paragraph on the 4th page of Jiang translated document].
Qian discloses the above missing feature accounted for by Jian. ¶ 0125 - ¶ 0127 set forth the idea a non-orthogonal multiple access scheme is being used, ¶ 0203 and ¶ 0205  set forth the idea the UEs can use:  “the same reference signal and multiple access signature” [In the applicant’s specification, ¶ 0032, a multiplex identification information can be refer to as a sequence/signature)] 


 	Claims 13 and 17  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such limitation as the UE and BS is seen in figure 1 of Tsai. Note claim 1 method was rejected as being performed by the UE . Such components as the selection unit, processing unit and transmitting unit are all seen in the secondary reference of Tsai see figure 2/¶ 0021, whereby the communication device can be either base station or user equipment. The steps at the base station is seen in figure 4 of Tsai. The primary reference with regards to claim 1 rejection above possess both a base station and UE. It is implied that the  base station would perform the reverse steps done at he UE in order to obtain the data transmitted by the UE. 

Regarding claim 3, Huawei in view Tsai and Jian discloses:  The method of claim 1 (see rejected claim 1), wherein said jointly selecting multiplexing identification information and a reference signal for the user equipment (see rejected claim 1), comprises: 
	Huawei further discloses: selecting one of the multiplexing identification information and the reference signal from a multiplexing identification information set or a reference signal set; [see figure 2, this is a finite set of mapping of signatures to Reference signal. The UE is able to choose one signature (known as identification information, that is UE specific ) that is paired with a reference signal].
	Tsai discloses: and selecting, according to one of the multiplexing identification information and the reference signal that is selected, based on a predetermined association rule between the multiplexing identification information and the reference signal, the other one of the multiplexing identification information and the reference signal from the multiplexing identification information set or the reference signal set [see figure 7A to 8, corresponding to ¶ 0044 to ¶ 045, that is the DMRS is associated with the MA resources (note in ¶ 0041, MA resource also configured as MA signature). one-to-one mapping among preambles, DMRSs and MA resource is not limited herein. Any two of them are associated (i.e. one-to-multiple, multiple-to-one, or multiple-to-multiple). These mapping relationships are interpreted as association rules for the multiplexing of signature and reference signals. For motivation see claim 1.

Claims 15 and 19  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 9   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Regarding claim 7, Tsai further discloses:  The method of claim 1, further comprising:
 receiving the data and [[a]] the reference signal transmitted from [[a]] the user equipment by a base station; jointly selecting the multiplexing identification information and [[a]] the reference signal for the user equipment by the base station, wherein the multiplexing identification information is used to distinguish data of the user equipment from data of other user equipment; demodulating the data according to the multiplexing identification information and the reference signal that are selected by the base station. [¶ 0033 - ¶ 0039, in other words the MA signatures and DMRS are used at each UE to distinguish the data among the UEs for UL transmission and multiplexing, this is the concept known in NOMA as seen in ¶ 0041. The encoded data is transmitted from the UE to the base station, the base station has the ability to perform the decoding in view of the signature and DMRS. Also the primary reference of Huawei see section 3, which states that the predefined RS to signature mapping facilitate the receiver procedure at the eNB. In other words in the selection of the MA signature and RS at the UE helps distinguish the data at each UE from each other. The eNB does channel estimation by performing decoding using both the RS signal and Signature applied at the UE]. For motivation see claim 1.

2.	Claims 2, 8,  14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huawei, HiSilicon (  R1-1609446,  Lisbon, Portugal, Oct 10-14, 2016, “ Reference signal design for UL grant-free transmission”, provided in the last office action) in view of Tsai et al. (US 2018/0124626 A1), Jian (WO 2019/136647 A1, a translated copy of this document is included for the applicant consideration and is used in the rejection that follows,  the filing date is relied on. )  and Xiong (WO 2018/032014 A1, provided in the last office action).
	Regarding claim 2, Huawei in view Tsai and Jian discloses:  The method of claim 1 (see rejected claim 1), wherein said jointly selecting multiplexing identification information and a reference signal for the user equipment (see rejected claim 1), comprises: 
Huawei in view of Tsai and Jian does not explicitly discloses: selecting the multiplexing identification information and the reference signal respectively from a multiplexing identification information set and a reference signal set based on same parameter, however Xiong discover such feature see: ¶ 0028, that is the UE identifier is the parameter both the UE signature  and DMRS (reference signal) are based on. In other words the DRMS sequence can be derived for the UE ID and can bear a one to one or many to one mapping for the UE specific signature (multiple access signature as claim 1 references above)]. [see also ¶ 0182 of additional reference of He et al. (US 2019/0045489, provisional date is relied on), that is the MA signature contains the DMRS ID and is determined by the UE ID]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Tsai , Jian and Xiong. The motivation for making the above modification would have been  for NOMA UL transmission based on low coding rate and sort sequence based spreading [¶ 0028 of Xiong].
Claims 14 and 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.
Claim 8  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

3.	Claims 4 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huawei, HiSilicon (  R1-1609446,  Lisbon, Portugal, Oct 10-14, 2016, “ Reference signal design for UL grant-free transmission”, provided in the last office action) in view of Tsai et al. (US 2018/0124626 A1), Jian (WO 2019/136647 A1, a translated copy of this document is included for the applicant consideration and is used in the rejection that follows,  the filing date is relied on. ),  and  LG Electronics (  Lisbon, Portugal 10th - 14th October 2016,  General procedures for grant-free/grant-based MA, R1-1609228, provided in the last office action).
Regarding claim 4, Huawei in view of Tsai, Jian and Xiong discloses: The method of claim 2 [[or 3]],  (see rejected claim 2), Huawei in view of Tsai, Jian and Xiong does not disclose:  wherein receiving, through high layer signaling, the multiplexing identification information set and the reference signal set configured by a base station.
In the same field of endeavor LG discloses: wherein receiving, through high layer signaling, the multiplexing identification information set and the reference signal set configured by a base station. [see section  two on the second page, paragraph 2 and 4,  “…the above listed information can be signaled via higher layer signaling…”, it should be noted in the paragraph above this quotation (third paragraph of section 2 on the second page)the listed information is  the MA signature pool paired with DMRS pool information hence complementing the joint selection step of claim 1. which is configured and signaled by the eNB to the UE form grant free access]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Tsai, Jian ,  Xiong and LG. The motivation for making the above modification would have been to pre-configured grant free MA signature and DMRS configuration to the UE by the eNB [section 2, second and third paragraphs of LG].

Claim 10  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

4.	Claims 5 - 6, 11 – 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huawei, HiSilicon (  R1-1609446,  Lisbon, Portugal, Oct 10-14, 2016, “ Reference signal design for UL grant-free transmission”, provided in the last office action ) in view of Tsai et al. (US 2018/0124626 A1), Jian (WO 2019/136647 A1, a translated copy of this document is included for the applicant consideration and is used in the rejection that follows,  the filing date is relied on. ) and   LG Electronics (  Lisbon, Portugal 10th - 14th October 2016,  General procedures for grant-free/grant-based MA, R1-1609228, provided in the last office action).
Regarding claim 5, Huawei in view of Tai, Jian discloses:  The method of claim 1, (see rejected claim 1). Huawei in view of Tsai and Jian  does not disclose: wherein said jointly selecting multiplexing identification information and a reference signal for the user equipment comprises: selecting a pair of multiplexing identification information and reference signal from a plurality of pairs of multiplexing identification information and reference signal. In the same field of endeavor LG discloses the above missing feature see section 2, first to third paragraphs discloses the that UE is free to select a MA signature from the signature pool paired with a DMRS from the DM-RS pool, this is preconfigured at the UE from the base station via higher layer signaling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Tsai, Jian  and LG. The motivation for making the above modification would have been to pre-configured grant free MA signature and DMRS configuration to the UE by the eNB [section 2, second and third paragraphs of LG].

Claims 16 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Claim 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Claim 6, LG further discloses:  The method of claim 5, wherein receiving, through high layer signaling, the plurality of pairs of multiplexing identification information and reference signal configured by a base station. [see section 2 on the second page, second paragraph, the eNB configures the grant free MA (multiple access) signature at the UE, note in the 3rd – 4th paragraphs under section 2 of the second page, MA signature pool paired with DMRS pool is also configured by the eNB at the UE].  For motivation see claim 5.

Claim 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463